EXHIBIT 3.1 Chapman and Cutler LLP 111 West Monroe Street Chicago, Illinois 60603-4080 September 7, 2012 Incapital LLC 200 South Wacker Drive, Suite 3700 Chicago, Illinois60606 Re:Incapital Unit Trust, Series 6 Ladies and Gentlemen: We have served as counsel to Incapital Unit Trust, Series 6 (hereinafter referred to as the “Fund”), in connection with the issuance, under the Reference Trust Agreement dated the date hereof between Incapital LLC, as Depositor, and The Bank of New York Mellon, as Trustee, of Units of fractional undivided interest in the one or more Trusts of said Fund (hereinafter referred to as the “Units”). In connection therewith, we have examined such pertinent records and documents and matters of law as we have deemed necessary in order to enable us to express the opinions hereinafter set forth. Based upon the foregoing, we are of the opinion that: 1.The execution and delivery of the Reference Trust Agreement and the establishment of book entry positions evidencing the Units in the Trust(s) of the Fund have been duly authorized; and 2.The book entry positions evidencing the Units in the Trust(s) of the Fund when duly established in accordance with the aforementioned Reference Trust Agreement, will constitute valid and binding obligations of such Trust(s) and the Depositor in accordance with the terms thereof. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement (File No. 333-182058) relating to the Units referred to above and to the use of our name and to the reference to our firm in said Registration Statement and in the related Prospectus. Respectfully submitted, /s/ Chapman and Cutler LLP Chapman and Cutler LLP
